Title: From Thomas Jefferson to John Witherspoon, 12 March 1792
From: Jefferson, Thomas
To: Witherspoon, John


          
            Dear Sir
            Philadelphia Mar. 12. 1792.
          
          The head of a school of considerable reputation in Virginia having occasion for an Assistant, I take the liberty of inclosing to you the letters I have received on that subject in hopes that your seminary, or your acquaintance may furnish some person, whom you could recommend as fitted to the object. And the possibility that you may find a gratification in procuring employment for some worthy person must be my apology for troubling you with the application and for asking you to take the further trouble of returning me the papers when their object shall have been answered, or become desperate. I am indebted to them for giving me an opportunity, which is ever welcome, of assuring you of those sentiments of esteem & respect with which I am Dear Sir your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        